IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-10963
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SHERNON MADISON COLEMAN,

                                           Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                      USDC No. 6:99-CR-11-14
                       --------------------
                          March 21, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Shernon Madison Coleman appeals his sentence after pleading

guilty to distribution of crack cocaine.      Pursuant to his plea

agreement, Coleman waived his right to appeal this issue.        United

States v. Robinson, 187 F.3d 516, 517 (5th Cir. 1999).

     The judgment against him and sentence are AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.